Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The amendment filed 5/11/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
The removal of “facial” in paragraph 0031 affects the phrase of temporal properties.
The removal of “facial recognition or” in paragraph 0049 affects the phrase of cognitive state.
The amendment “user 
The amendment “cognitive state from 
The amendments are directed to new matter as they are not merely directed to a rephrasing or obvious error as indicated in mpep 2163.07.
Furthermore, see MPEP 2173.01 I, “An applicant may not add a special definition or disavowal after the filing date of the application.”  

Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-7, 9-14, 16-19, and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   
Paragraph 0031, “…user 35 U.S.C. 112(a) because the new matter is not described in the application as originally filed.”
While the claim recites “a current cognitive state of the first user determined from image recognition”, the amendment to the specification paragraph 0049  “…the cognitive state from 
The amendment to the specification paragraph 0031, “…user 
Furthermore, see MPEP 2173.01 I, “An applicant may not add a special definition or disavowal after the filing date of the application.”  



Response to Arguments
6.	Applicant’s assert the following:

A.  Applicant’s assert removing facial from user facial expression does not appear to introduce new matter.
The amendment “user specifically identifying.  The amendment is directed to new matter as it is not merely directed to a rephrasing or obvious error as indicated in mpep 2163.07.  Furthermore, see MPEP 2173.01 I, “An applicant may not add a special definition or disavowal after the filing date of the application.”  

B.  That removing “facial recognition or” for the amendment “cognitive state from 

The amendment “cognitive state from 

C.  That the independent claims are amended to recite “a current cognitive state of the first user determined from image recognition.”  That the specification as originally submitted and also amended supports the claim amendment.  Further the amendment to the specification is believed to not affect the scope of the temporal properties as the specification in paragraphs 0049 and 0061 as originally submitted discloses user’s expression and user image expressions.

As indicated above in the rejection,
While the claim recites “a current cognitive state of the first user determined from image recognition”, the amendment to the specification paragraph 0049  “…the cognitive state from 
The amendment to the specification paragraph 0031, “…user 

MPEP 608.04, “If the new matter has been entered into the claims or affects the scope of the claims, the claims affected should be rejected under 35 U.S.C. 112(a) because the new matter is not described in the application as originally filed.”
Furthermore, MPEP 2173.01 I, “An applicant may not add a special definition or disavowal after the filing date of the application.”  The amendments made to the specification are a disavowal.

D.  Applicant asserts the amendments to claims 1 and 10 are not disclosed by the cited reference.  
The 35 USC 103 rejections of claims 1-7 and 9-14 has been withdrawn. 

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924. The examiner can normally be reached M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/MICHAEL PHAM/            Primary Examiner, Art Unit 2167